Citation Nr: 0320971	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an initial compensable disability rating 
for recurrent urinary tract infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On September 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration: all decisions 
pertaining to the award of disability 
compensation, to include all medical 
records utilized in reaching the 
determination; such as outpatient and 
inpatient treatment records, both VA and 
non-VA, clinical records, and any 
specialized examinations.

2.  Once the development above has been 
completed, make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations: Genitourinary and 
Neurological.  Send the claims folder to 
the examiners for review.

Please do the following:

a.  Request that the examiner review the 
veteran's claims folder in conjunction 
with the examinations, and acknowledge 
such receipt and review in any 
examination reports.  

b.  The genitourinary examiner should 
evaluate the veteran's service-connected 
recurrent urinary tract infection.  All 
indicated studies and tests should be 
accomplished.  

c.  The neurology examiner should 
evaluate the nature and etiology of the 
veteran's headache complaints.  All 
indicated studies and tests should be 
accomplished.   

Please ask the examiner conducting the 
genitourinary examination the following:

d.  State whether the veteran's recurrent 
urinary tract infections have required 
and/or currently require, long-term drug 
therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive 
management.

e.  State whether the veteran had and/or 
has urinary frequency marked by daytime 
voiding interval between two and three 
hours, or awakening to void two times per 
night.

f.  State whether the veteran had and/or 
has voiding dysfunction, to include urine 
leakage, post surgical urinary diversion, 
urinary incontinence, or stress 
incontinence, and if so, does it require 
the wearing of absorbent materials which 
must be changed less than 2 times per 
day, 2 to 4 times per day, or more than 4 
times per day.

g.  State whether the veteran had and/or 
has obstructive voiding manifested by 
marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) with any one 
or combination of the following: post 
void residuals greater than 150 cc; 
uroflowmetry, markedly diminished peak 
flow rate (less than 10 cc/sec); 
recurrent urinary tract infections 
secondary to obstruction; or stricture 
disease requiring periodic dilatation 
every 2 to 3 months.

h.  State whether the veteran had and/or 
has renal dysfunction manifested by 
albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent 
disabling under diagnostic code 7101.  
Please noted under diagnostic code 7101, 
10 percent is granted for diastolic 
pressure predominantly 100 or more, or; 
systolic pressure predominately 160 or 
more; minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control.

Please ask the examiner conducting the 
neurological examination the following:

i.  Whether it is as least likely as not 
that any diagnosed headache disability 
including previously diagnosed migraine 
headaches with an overlay of muscle 
tension headaches and headaches muscle 
tension with an overlay of migraine 
headaches, is related to a diagnosis of 
tension headaches during the veteran's 
period of active duty service.  The 
examiner is asked to make specific 
references to the veteran's service 
medical records showing complaints of 
headaches in June 1980, September 1980, 
October 1980, and April 1982, as well as 
VA outpatient treatment records showing 
complaints of headaches in 1986.  The 
examiner must provide complete rationale 
for all opinions or conclusions rendered.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


